41 A.3d 854 (2012)
John E. BUTLER and Mary Josephine Butler, Petitioners
v.
Charles POWERS ESTATE, by Charles A. WARREN, Administrator of the Estate of Charles Powers, and Charles Powers, Individually, his Heirs (William Pritchard and Craig L. Pritchard) and Assigns Generally, Executors, Administrators, Legatees, Grantees and all other Persons Claiming by or through the said parties and all other Persons Interested in Said Property, Respondents.
No. 760 MAL 2011
Supreme Court of Pennsylvania.
April 3, 2012.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioners, is:
In interpreting a deed reservation for "minerals," whether the Superior Court erred in remanding the case for the introduction of scientific and historic evidence about the Marcellus shale and the natural gas contained therein, despite the fact that the Supreme Court of Pennsylvania has held (1) a rebuttable presumption exists that parties intend the term "minerals" to include only metallic substances, and (2) only the parties' intent can rebut the presumption to include non-metallic substances.
The Application for Leave to File Amicus Statement in Support of Petition for Allowance of Appeal, filed by the Pennsylvania Independent Oil & Gas Association, is DENIED.